Name: Commission Regulation (EC) No 1008/2002 of 12 June 2002 extending the period during which certain imports of farmed Atlantic salmon originating in Norway are subject to registration
 Type: Regulation
 Subject Matter: Europe;  international trade;  competition;  tariff policy;  trade;  fisheries
 Date Published: nan

 Avis juridique important|32002R1008Commission Regulation (EC) No 1008/2002 of 12 June 2002 extending the period during which certain imports of farmed Atlantic salmon originating in Norway are subject to registration Official Journal L 153 , 13/06/2002 P. 0009 - 0010Commission Regulation (EC) No 1008/2002of 12 June 2002extending the period during which certain imports of farmed Atlantic salmon originating in Norway are subject to registrationTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), as last amended by Regulation (EC) No 2238/2000(2), and in particular Article 10(5) and Article 14(5) thereof,Having regard to Council Regulation (EC) No 2026/97 of 6 October 1997 on protection against subsidised imports from countries not members of the European Community(3), and in particular Article 16(4) and Article 24(5) thereof,Having regard to the positive opinion of the Advisory Committee,Whereas:A. PREVIOUS PROCEDURE(1) By Regulation (EC) No 452/2002(4) the Commission directed customs authorities to take appropriate steps to register imports into the Community of farmed Atlantic salmon originating in Norway currently classifiable within CN codes ex 0302 12 00, ex 0303 22 00, ex 0304 10 13 and ex 0304 20 13 (the product concerned), when exported by companies listed in the Annex to Council Regulation (EC) No 772/1999(5), as last amended by Council Regulation (EC) No 322/2002(6). Wild Atlantic salmon as defined in Article 1(b) of the said Regulation was excluded from the registration measure.B. EXISTING MEASURES(2) The product concerned is also currently subject to the following measures:- definitive anti-dumping and countervailing duties imposed by Regulation (EC) No 772/1999 which, following a review, repealed and replaced the anti-dumping and countervailing duties previously imposed by Council Regulation (EC) No 1890/97(7), as amended by Regulation (EC) No 297/1999(8), and Council Regulation (EC) No 1891/97(9), as amended by Regulation (EC) No 297/1999,- undertakings accepted by Commission Decision 97/634/EC(10), as last amended by Decision 2002/157/EC(11), from a large number of exporters/producers from Norway to respect, inter alia, certain minimum import prices.(3) It should also be noted that the above measures are currently the subject of an interim review initiated in February 2002 in accordance with Article 11(3) of Regulation (EC) No 384/96 and Article 19(1) of Council Regulation (EC) No 2026/97(12).C. EXTENSION OF THE PERIOD OF REGISTRATION(4) As set out in Regulation (EC) No 452/2002, the Commission was at the preliminary stage of investigating a number of suspected violations of undertakings. Given that not all of these investigations have been concluded, it is considered necessary that imports of the product concerned should remain subject to registration for a further period.(5) This further period of registration shall directly follow on from the end of the 90 day period specified in Article 2 of Regulation (EC) No 452/2002 and shall be limited in length to the date that the interim review mentioned above is concluded, or 180 days from the date of publication of Regulation (EC) No 452/2002, whichever date occurs first,HAS ADOPTED THIS REGULATION:Article 1The Customs authorities are hereby directed, pursuant to Article 14(5) of Regulation (EC) No 384/96 and Article 24(5) of Regulation (EC) No 2026/97 to continue to take the appropriate steps to register the imports into the Community of farmed Atlantic salmon originating in Norway falling within CN codes ex 0302 12 00 (TARIC codes 0302 12 00 21, 0302 12 00 22, 0302 12 00 23 and 0302 12 00 29 ), ex 0303 22 00 (TARIC codes 0303 22 00 21, 0303 22 00 22, 0303 22 00 23 and 0303 22 00 29 ), ex 0304 10 13 (TARIC codes 0304 10 13 21 and 0304 10 13 29 ) and ex 0304 20 13 (TARIC codes 0304 20 13 21 and 0304 20 13 29 ) and exported by the companies listed in the Annex to Regulation (EC) No 772/1999.Article 21. This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.2. Article 1 shall apply from 13 June 2002 and its validity shall be limited in time up to and including the date on which the interim review mentioned in recital 3 above is concluded by means of a publication in the Official Journal of the European Communities, or 10 September 2002, whichever date occurs first,This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 June 2002.For the CommissionPascal LamyMember of the Commission(1) OJ L 56, 6.3.1996, p. 1.(2) OJ L 257, 11.10.2000, p. 2.(3) OJ L 288, 21.10.1997, p. 1.(4) OJ L 72, 14.3.2002, p. 7.(5) OJ L 101, 16.4.1999, p. 1.(6) OJ L 51, 22.2.2002, p. 1.(7) OJ L 267, 30.9.1997, p. 1.(8) OJ L 37, 11.2.1999, p. 1.(9) OJ L 267, 30.9.1997, p. 19.(10) OJ L 267, 30.9.1997, p. 81.(11) OJ L 51, 22.2.2002, p. 32.(12) OJ C 53, 28.2.2002, p. 10.